   Case: 1:18-cv-03964 Document #: 135 Filed: 05/13/19 Page 1 of 2 PageID #:1621



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
CIBC BANK USA f/k/a THE PRIVATE     )
BANK AND TRUST COMPANY, as          )
Administrative Agent,               )
                                    )
           Plaintiff,               )                       No. 18-cv-3964
                                    )
      vs.                           )
                                    )                       Judge John Z. Lee
JH PORTFOLIO DEBT EQUITIES, LLC; JH )                       Magistrate Judge Sunil R. Harjani
PORTFOLIO DEBT EQUITIES 2, LLC; JH )
PORTFOLIO DEBT EQUITIES 4, LLC; and )
JH REVIVER LLC,                     )
                                    )
           Defendants.              )

                              AMENDED NOTICE OF MOTION

To:    See attached Certificate of Service

        PLEASE TAKE NOTICE that, on Wednesday, May 15, 2019 at 9:00 a.m. or as soon
thereafter as counsel may be heard, I shall appear before the Honorable John Z. Lee in Courtroom
1225 of the United States District Court for the Northern District of Illinois, 219 South Dearborn
Street, Chicago, Illinois, or in his absence, before such other Judge who may be sitting in his place
and stead and hearing motions, and shall present the Receiver Ronald F. Greenspan’s Motion
to Hold Defendants in Civil Contempt for Failing to Provide Access to Telephone System,
Certain Software and Databases, a copy of which is attached and herewith served upon you, and
shall request for the entry of an order in conformity with that motion.
Dated: May 13, 2019                                Respectfully submitted,
                                                   Ronald W. Greenspan, Receiver

                                                   By /s/ Terence G. Banich
                                                                One of his attorneys
Ira Bodenstein (3126857)
Brian L. Shaw (6216834)
Terence G. Banich (6269359)
Fox Rothschild LLP
321 N. Clark Street, Suite 1600
Chicago, Illinois 60654
Phone: (312) 541-0151
   Case: 1:18-cv-03964 Document #: 135 Filed: 05/13/19 Page 2 of 2 PageID #:1622



                               CERTIFICATE OF SERVICE

        I, Terence G. Banich, an attorney, hereby certify that, on the 13th day of May, 2019, I
caused a true and correct copy of the foregoing Amended Notice of Motion to be served by
Electronic Case Filing upon counsel of record who are Filing Users of the Court’s Electronic Case
Filing system.
                                                    s/Terence G. Banich
                                                    Terence G. Banich




                                               2
